The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1- 8 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The best prior art of record, taken alone or in combination thereof, fails to teach:
Claim 1:  a rail transit braking energy recovery system, comprises a braking motor, a fuel battery, an electrolytic bath, and a hydrogen tank; wherein the braking motor is configured to convert braking energy of the rail transit into electric energy, and an output end of the braking motor is connected to a power input end of the electrolytic bath; the electrolytic bath comprises a hydrogen output end and an oxygen output end, the hydrogen output end being connected to the hydrogen tank and the hydrogen tank being connected to the fuel battery for supplying hydrogen to the fuel battery  in combination with the remaining limitations of independent claims.  

Claim 7:  a hybrid power rail transit, comprises an entire vehicle air supply system, an entire vehicle power supply system and a rail transit braking energy recovery system of comprising a braking motor, a fuel battery, an electrolytic bath, and a hydrogen tank; wherein the braking motor is configured to convert braking energy of the rail transit into electric energy, and an output end of the braking motor is connected to a power input .  

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/ARUN C WILLIAMS/           Primary Examiner, Art Unit 2859